This is a proceeding under article 78 of the Civil Practice Act to compel respondent Lindbloom (principal of the school district) to submit appellant’s name to the district superintendent of schools and to the board of education, and for other relief. She appeals from an order dismissing her petition, the court holding that the selection by the principal of 39 probationary appointees from among 150 applicants interviewed involved a high degree of discretion, with the exercise of which the court would not interfere. Order reversed on the law, with $50 costs and disbursements, and the application granted, without costs, to the extent of directing respondent Lindbloom to furnish to the district’s superintendent of schools a list of applicants, including appellant’s name, for appointment as teachers, from which list the district superintendent of schools may exercise discretion in making recommendations to the board of education for appointment. In our opinion, subdivision 1 of section 3013 of the Education Law requires the principal to include the names of all applicants for appointment in the lists he is required to furnish to the district superintendent of schools. The principal is vested with no discretion to determine who shall be recommended for appointment. Such discretion is vested solely in the district superintendent of schools. (Matter of Millieker V. Board of Educ. of Central School Dist. No. 1 of Towns of Carmel é Putnam Valley, 275 App. Div. 849, affd. 300 N. Y. 634.) Johnston, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ., concur.